Citation Nr: 0025426	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  96-45 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1946 to 1949 with 
additional periods of active duty for training and/or 
inactive duty for training from 1949 to 1951.  This matter 
came before the Board of Veterans' Appeals (hereinafter "the 
Board") on appeal from an August 1996 rating decision of the 
Atlanta, Georgia Regional Office (hereinafter "the RO") 
which declined to reopen the veteran's claims for entitlement 
to service connection for asthma and a low back disorder for 
lack of new and material evidence.  

In an April 1998 decision, the Board found that the veteran 
had not submitted new and material evidence sufficient to 
reopen his claim for service connection for asthma.  The 
Board granted the veteran's petition to reopen his claim of 
entitlement to service connection for a low back disorder and 
remanded this appeal to the RO to obtain private and/or 
Department of Veterans Affairs (hereinafter "VA") treatment 
records, to attempt to obtain additional service medical 
records, to contact a private physician and request that he 
elaborate on a March 1997 statement, and to afford the 
veteran VA orthopedic and neurological examinations.  The 
veteran has been represented throughout this appeal by the 
Georgia Department of Veterans Service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's degenerative arthritis of the lumbar spine 
with facet joint arthropathy has been reasonably shown to 
have had origins during active service.  





CONCLUSION OF LAW

Degenerative arthritis of the lumbar spine with facet joint 
arthropathy was incurred in active service.  38 U.S.C.A. 
§§ 5107, 1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claim for 
service connection for degenerative arthritis of the lumbar 
spine with facet joint arthropathy is plausible and that all 
relevant facts have been properly developed.  The Board notes 
that the April 1998 remand instructions requested that the RO 
contact Dr. John G. Heller and request that he elaborate on 
his March 1997 statement indicating a causal relationship 
between the veteran's period of service and his present low 
back disorder.  The Board observes that there is no 
indication in the record that the RO contacted Dr. Heller as 
requested pursuant to the March 1997 remand.  See Stegall v. 
West, 11 Vet.App. 268 (1998).  The Board notes that the RO 
did schedule the veteran for two examinations for VA purposes 
pursuant to which etiological opinions were provided.  
Additionally, in light of the decision below, the Board is of 
the view that an another remand in order to contact Dr. 
Heller would needlessly prolong this matter.  The Board is 
satisfied, therefore, that the total clinical and other 
documentary evidence available is sufficient for appellate 
determination as to this issue.  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1999).  
Active service includes any period of active duty for 
training during which the veteran was disabled from disease 
or injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 1991 & Supp. 1999).  Service 
connection may also be granted for a disability resulting 
from an injury incurred or aggravated in the line of duty 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 1131 (West 1991 & Supp. 1999); 38 C.F.R. § 3.6 
(1999).  Additionally, where a veteran served ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 1137 38 C.F.R. §§ 3.307, 
3.309 (1999).  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely 
"acute and transitory" in nature.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The Court has held that in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  

The veteran's service medical records are apparently 
incomplete.  The available service medical records do not 
refer to complaints of or treatment for a low back disorder.  
The September 1949 separation examination report did not 
include any notations as to the veteran's spine.  

In his September 1952 Application for Compensation or 
Pension, the veteran reported that he had severe pain in his 
back between January 1949 and May 1949.  In an October 1952 
lay statement, the veteran's mother reported that the veteran 
had trouble with his back when he returned from service.  

Private treatment records dated in October 1952 referred to 
other disorders.  An October 1952 VA hospital narrative 
summary noted that the veteran reported that since 1949 he 
had sudden "catching" pains in the low part of his back 
that made him go blind and fall to the floor without 
unconsciousness or convulsions.  The diagnosis did not refer 
to a low back disorder.  

Private treatment records dated from January 1978 to July 
1996 indicated that the veteran was treated for several 
disorders.  A December 1984 radiological report from Magnolia 
Hospital, as to the veteran's thoracolumbar spine, indicated 
an impression of degenerative changes of the lower thoracic 
and lumbar spine areas.  In a July 1996 statement, Jeffrey D. 
Copeland, D.C., reported that the veteran had been under his 
care consistently since October 1994 for treatment of lower 
back pain.  It was noted that the veteran reported that he 
had a lower back problem since 1948 and had been treated by 
several medical doctors and chiropractors for such disorder.  
It was reported that the veteran's X-rays showed degenerative 
changes which could have resulted from an injury or trauma.  

The veteran underwent a VA general medical examination in 
July 1996.  He reported that he started having trouble with 
his back in 1948 during service.  The veteran indicated that 
he subsequently underwent a pilonidal cystectomy in 1951.  It 
was reported that the veteran apparently had lumbar stenosis.  
The examiner indicated that what the veteran had in 1948 was 
not lumbar stenosis, but a pilonidal cyst which became 
inflamed and had to be excised.  The examiner stated that 
such disorder had nothing to do with spinal stenosis.  The 
diagnoses included history of low back syndrome with 
documented evidence of spinal stenosis.  

At the March 1997 hearing on appeal, the veteran testified 
that during service in 1948, he fell on some steps and landed 
on his back and was taken to the infirmary.  He reported that 
he was given some pills and a hot bath.  The veteran 
indicated that his back condition had continued on and off 
since that injury.  

Private treatment records dated from August 1996 to March 
1997 indicated that the veteran continued to receive 
treatment for multiple disorders including a low back 
disorder.  An August 1996 history and physical report from 
Emory University Hospital noted that the veteran had a forty-
eight year history of back pain which had been treated 
symptomatically by various physicians and chiropractors over 
the previous four decades.  The impression was degenerative 
joint disease of the lumbar spine.  An August 1996 inpatient 
summary note from the Emory Spine Center noted that the 
veteran had severe L4-L5 stenosis associated with an extruded 
disc fragment at that level.  The examiner stated that based 
on the veteran's history, she would presume that the disc 
herniation happened back in the 1940's and that the veteran 
had gradually developed stenosis in addition to the disc 
herniation.  A September 1996 operative report from the Emory 
University Hospital noted that the veteran sustained a disc 
herniation long ago while in the service.  He underwent 
bilateral L3 and L4 laminectomies with left L5-L4 diskectomy 
and foraminotomies.  

In a March 1997 statement John G. Heller, M.D., reported that 
he had treated the veteran for chronic back pain and 
bilateral lower extremity pain.  Dr. Heller stated that it 
was his medical opinion that the veteran's disc herniation 
occurred while he served on active duty over forty years ago.  

At the November 1997 hearing before a member of the Board, 
the veteran testified that in November 1947, he fell on some 
icy steps and landed with his back on the edge of the steps.  
The veteran stated that he had continuously received 
treatment for his back condition since his injury in service.  

VA treatment records dated from June 1995 to May 1998 
indicated that the veteran continued to receive treatment for 
disorders including a low back disorder.  Private treatment 
records dated from October 1997 to May 1998 also referred to 
continued treatment.  In an April 1998 report, Dr. Heller 
indicated that it seemed as though the veteran had some type 
of injury leading to back pain and leg pain while he was in 
the service during the 1950s.  Dr. Heller reported that at 
some point, by the veteran's account, he developed worsening 
trouble during the 1980s.  Dr. Heller stated that what the 
veteran ended up with was an old disc herniation with lumbar 
spinal stenosis superimposed upon it.  Dr. Heller commented 
that how much of the veteran's present disorder related to 
his original problem versus his separate and distinct problem 
was "anyone's guess".  

The veteran underwent an examination for VA purposes in 
January 1999.  The examiner indicated a diagnosis of old 
lumbar disc disease at the L2-L3, L3-L4, L4-L5 and L5-S1 
areas with spinal stenosis causing significant back pain.  
The examiner commented that he agreed with the March 1997 
statement from Dr. Heller that the veteran's condition 
presumably could have occurred during his course in the 
service over fifty years ago.  The examiner stated that since 
that time the veteran had suffered significant pain and had 
undergone surgery.  The examiner remarked that such symptoms 
were consistent with a fall in a previously healthy person 
and degeneration, ultimately, leading into spinal stenosis.  
The examiner stated that the records had been reviewed.  

The veteran underwent an additional orthopedic examination 
for VA purposes in January 1999.  The examiner diagnosed 
chronic degenerative arthritis of the lumbar spine with facet 
joint arthropathy and status post lumbar spine laminectomies 
and decompression.  The examiner commented that the veteran 
obviously had severe lumbar spine disease at present and that 
it was difficult and, in fact, impossible to determine the 
exact onset of his problem.  The examiner stated that it was 
conceivable that the veteran's problem could date back to an 
injury sustained in 1948, but such would be very difficult to 
prove.  The examiner further remarked that he would concur 
with Dr. Heller's statement that it was anyone's guess how 
much of the veteran's present problem related to the original 
injury versus separate and distinct problems that had 
developed over the forty years since that injury.  The 
examiner indicated that he was unable to answer such question 
in any definitive fashion and would question anyone else who 
would attempt to answer the question.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records are apparently incomplete.  The Court has held that 
in a case such as this, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991).  The available service medical records make 
no reference to complaints of or treatment for a low back 
disorder.  The Board notes that the first clinical indication 
of a low back disorder was pursuant to an October 1952 VA 
hospital narrative summary, over two years after the 
veteran's separation from service, which noted that the 
veteran reported that since 1949, he had sudden "catching" 
pains in the low part of his back that made him go blind and 
fall to the floor without unconsciousness or convulsion.  The 
first clinical indication of an actual diagnosed low back 
disorder was pursuant to a December 1984 radiological report, 
as to the veteran's thoracolumbar spine, from the Magnolia 
Hospital which indicated an impression of degenerative 
changes of the lower thoracic and lumbar spine areas.  

The Board notes that many subsequent treatment entries 
referred to an injury to the veteran's back during his period 
of service.  A July 1996 statement from Jeffrey D. Copeland, 
D.C., noted that the veteran reported that he had a lower 
back problem since 1948 and that X-rays showed degenerative 
changes which could have resulted from an injury or trauma.  
An August 1996 history and physical report from Emory 
University Hospital noted that the veteran had a forty-eight 
year history of back pain and a September operative report 
from such facility noted that the veteran sustained a disc 
herniation long ago while in the service.  Also, pursuant to 
an August 1996 impatient summary note from the Emory Spine 
Center, an examiner indicated that based on the veteran's 
history, she would presume that a disc herniation happened 
back in the 1940's and that the veteran gradually developed 
stenosis in additional to the disc herniation.  The Board 
observes that the references, noted above, to an injury in 
service were apparently based solely on a history provided by 
the veteran.  The Board notes that the Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grotveit v. Brown, 5 Vet.App. 91 (1993) 
requirement.  The Board also notes that although an examiner 
can render a current diagnosis based on his examination of 
the veteran, without a thorough review of the record, his 
opinion regarding etiology can be no better than the facts 
alleged by the veteran.  See Swann v. Brown, 5 Vet.App. 229, 
233 (1993).  The Board observes that there is no indication, 
pursuant to the above entries, that the record was reviewed 
prior to noting the history given by the veteran.  

Additionally, the Board observes that in a March 1997 
statement, Dr. Heller reported that it was his medical 
opinion that the veteran's disc herniation occurred while he 
served on active duty over forty years ago.  Also, in an 
April 1998 statement Dr. Heller remarked that the veteran had 
an old disc herniation with lumbar spinal stenosis 
superimposed on it and that it was anyone's guess as to how 
much the veteran's present disorder was related to his 
original problem as opposed to his separate and distinct 
problem.  The Board observes that although Dr. Heller had 
apparently treated the veteran for many years, there is no 
indication that he reviewed the record prior to providing his 
opinions.  See Swann.  The Board notes, however, that the 
report of a January 1999 examination for VA purposes 
indicated that the veteran's records had been reviewed.  The 
examiner, at that time, specifically stated that he agreed 
with the March 1997 statement form Dr. Heller that the 
veteran's condition presumably could have occurred during his 
course in the service over fifty years ago.  Additionally, 
the examiner, pursuant to a January 1999 orthopedic 
examination for VA purposes, stated that it was conceivable 
that the veteran's back problem could date back to an injury 
sustained in 1948, but that such would be difficult to prove 
and that it was difficult and, in fact, impossible to 
determine the exact onset of the veteran's problem.  The 
Board observes that opinions provided pursuant to the January 
1999 examinations for VA purposes, were clearly less than 
definitive and did not provide a complete rationale for such 
conclusions.  However, this matter has already been remanded 
on one occasion.  Further, although the available service 
medical records do not refer to a back disorder, it is 
certainly within the province of the veteran to report that 
he suffered a back injury during service.  See Gregory v. 
Brown, 8 Vet.App. 563 (1996).  It is also significant to 
note, in this regard, that his service medical records are 
apparently incomplete.  Particular efforts to resolve any 
existing element of doubt in favor of the veteran in cases 
such as this is appropriate.  History relied upon by the 
examiners in furnishing their opinions, as such history has 
been furnished by the veteran, is also noted to not be at 
variance with the record, had the claims file been reviewed.  
Therefore, in consideration of the evidence of record, 
specifically the opinion from Dr. Heller and the opinion of 
the examiner who conducted the January 1999 examination for 
VA purposes, the Board is of the view that to conclude 
otherwise than that the evidence is at least in equipoise as 
to whether chronic degenerative arthritis of the lumbar spine 
with facet joint arthropathy was incurred during the 
veteran's period of service, would not withstand Court 
scrutiny.  Accordingly, with resolution of reasonable doubt 
in favor of the veteran, the Board concludes that service 
connection for degenerative arthritis of the lumbar spine 
with facet joint arthropathy, is warranted.  


ORDER

Service connection for degenerative arthritis of the lumbar 
spine with facet joint arthropathy is granted.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

